Citation Nr: 0636906	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-09 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from October 17, 1996 to March 3, 2003, and to an initial 
evaluation in excess of 20 percent from July 1, 2003 to the 
present, for residuals of degenerative disc disease, 
postoperative, lumbar spine, due to lumbosacral strain with 
spina bifida.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1984 to January 
1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased disability evaluation for the veteran's lumbosacral 
strain residuals with spina bifida, and an October 2002 
determination that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for post-operative lumbar spine 
degenerative disc disease.  Following Remand of the claims in 
April 2003 and December 2003, the Board, in a June 2005 
decision, reopened and granted the claim for service 
connection for post-operative lumbar spine degenerative disc 
disease and Remanded the claim for an increased evaluation 
for lumbosacral strain residuals.  On Remand, the RO granted 
an initial 20 percent evaluation for all lumbosacral 
disability, characterized as residuals of degenerative disc 
disease, postoperative, lumbar spine, due to lumbosacral 
strain with spina bifida.  The veteran contends that he is 
entitled to a higher evaluation for the initial and 
recharacterized disability.  

After reviewing the claims files and the record as a whole, 
the Board finds that the issue on appeal is more accurately 
stated as described on the title page of this decision.

The veteran has submitted private medical statements which 
indicate that the veteran is able to perform only sedentary 
work, at most, and has submitted a Social Security 
Administration decision which granted the veteran disability 
benefits.  It appears to the Board that a claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) could be inferred from 
these items of evidence, although the veteran has not 
formally raised such a claim.  This evidence is REFERRED to 
the RO for review and clarification with the veteran.  




FINDINGS OF FACT

1.  From October 17, 1996, to March 3, 2003, and from July 1, 
2003, to March 14, 2005, the veteran's service-connected 
lumbar disability was manifested by severe lumbosacral strain 
symptoms or moderate to severe intervertebral disc syndrome, 
with no more than moderate reduction of range of motion, 
increased pain and limitation of motion during flare-ups, and 
by mild to moderate neurological manifestations, with not 
more than mild decrease in muscle strength and with no 
evidence of paralysis.

2.  Resolving reasonable doubt in the veteran's favor, from 
March 14, 2005, the veteran's intractable pain warrants a 
finding that his service-connected lumbar disability results 
in pronounced intervertebral disc syndrome, although the 
veteran remains able to walk with a normal gait using a cane, 
has no paralysis, and has no more than moderate neurologic 
changes.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 40 percent 
evaluation, but no higher evaluation, for degenerative disc 
disease, postoperative, lumbar spine, due to lumbosacral 
strain with spina bifida were met from October 17, 1996 to 
March 3, 2003, and from July 1, 2003 to March 14, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, § 4.71a, Diagnostic 
Code 5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
effective September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1997).  

2.  The criteria for an initial 60 percent evaluation, for 
degenerative disc disease, postoperative, lumbar spine, due 
to lumbosacral strain with spina bifida, have been met from 
March 14, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.45, 4.71a, 
Diagnostic Code 5243 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a decision issued in June 2005, the Board granted service 
connection for lumbosacral spine degenerative disc disease, 
post-operative.  The veteran had previously been awarded 
service connection for lumbosacral strain residuals with 
spina bifida, and had submitted a claim for an increased 
evaluation for that disability.  When the grant of service 
connection for lumbosacral degenerative disc disease was 
effectuated, the veteran's service-connected disability was 
recharacterized to include all lumbosacral disability.  The 
veteran contends that his spinal disability is more than 20 
percent disabling.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran sought to reopen a claim of 
entitlement to service connection for lumbar spine 
degenerative disc disease, postoperative, and sought an 
increased evaluation in excess of 10 percent for lumbosacral 
strain.  These claims were submitted in 1997 and 1998, and 
thus pre-dated the enactment of the VCAA in 2000.  In March 
2001, the veteran was provided specific notice of the 
provisions of the VCAA.  In January 2004, following the 
Board's December 2003 Remand, another VCAA notice was issued.  

The Board finds that the VCAA notices were adequate to advise 
the veteran of all duties to him as set forth in the VCAA.  
The United States Court of Veterans Appeals (Court) has 
stated that the statutory scheme of the VCAA contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also, e.g., 
Sutton v. Nicholson, 20 Vet. App. 419, 426 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410, 415 (2000).  

In this case, the veteran's request to reopen the claim for 
service connection for lumbar spine degenerative disc disease 
was granted, and the reopened claim for service connection 
for that disorder was granted, and an initial disability 
rating and an effective date were assigned.  As to the 
veteran's claim for an increased evaluation for his 
lumbosacral strain, that disability has been combined with 
the disability due to lumbar spine degenerative disease, and 
the evaluation assigned in this decision, a 40 percent 
evaluation prior to March 14, 2005, is the maximum scheduler 
evaluation available for lumbosacral strain.  

Because of the grant of the request to reopen, the grant of 
service connection, the assignment of an initial disability 
rating and effective date, together with the complete 
recharacterization of all lumbosacral disability, the 
statutory scheme for VCAA notice has served its purpose, and 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

During the nearly 10 years of the pendency of this appeal, 
the veteran has received several rating decisions, two 
statements of the case, several supplemental statements of 
the case, and there have been two Board Remands and one Board 
Decision and Remand.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because, as discussed above, his 
request to reopen a claim for service connection and the 
recharacterization of all lumbar 


disability and an assignment of an initial evaluation for 
that disability establish that the veteran's claim was 
substantiated.  Additionally, neither the veteran nor his 
representative has indicated that any notice deficiency 
exists in this case.  

As for VA's duty to assist a veteran, the veteran's service 
medical and personnel records, VA medical records, records 
from the Social Security Administration (SSA), and private 
medical records identified by the veteran have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The veteran has been examined 
multiple times by VA.  Based upon the above, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  A remand or further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Also, VA's 
efforts have complied with the instructions contained in the 
January 2004 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Further development and further 
expending of VA's resources is not warranted.

Facts and analysis

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for a higher initial evaluation 
for his lumbar disability, residuals of degenerative disc 
disease, postoperative, lumbar spine, due to lumbosacral 
strain with spina bifida, requires consideration of staged 
ratings.



The regulations governing evaluation of disability of the 
spine were revised twice during the appeal period, and these 
changes were effective in September 2002 and September 2003.  
The regulatory amendments cannot be applied prior to their 
effective dates.  38 U.S.C.A. § 5110(g).  However, the 
veteran is entitled to evaluation under the most favorable 
regulatory criteria applicable, although no criterion may be 
applied prior to its effective date.

Prior to September 26, 2003, a 40 percent evaluation for 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292 required severe limitation of motion.  A 40 percent 
evaluation for lumbosacral strain under DC 5295 required 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite signed, marked limitation 
of bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

At the time the veteran submitted the claims underlying this 
appeal, DC 5293, as effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief. 

Diagnostic Code 5293, as revised effective September 23, 2002 
to September 25, 2003, provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

Effective September 26, 2003, all criteria applicable to 
evaluation of the veteran's spinal disability were revised 
and recodified.  Under this revision, disabilities of the 
lumbar spine are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
DC 5235-5243.  Under that rating formula, a 50 percent rating 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine. ("Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension").   
Id., Note (5)).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.

1.  Initial evaluation in excess of 20 percent from October 
1996 to March 2003

In his August 1997 claim, the veteran contended that his 
service lumbar strain disability had become more severely 
disabling because he had pronounced loss of strength in both 
legs and intermittent throbbing pains from the waist down.  
He reported recent VA treatment.  MRI examination of the 
lumbar spine conducted in July 1997 disclosed mild to 
moderate degenerative osteoarthritic and hypertrophic bony 
changes in the lumbar spine, with numerous abnormalities.  
The examiner concluded that the veteran had degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, a herniated nucleus pulposis and spinal stenosis at 
L4-L5 and a bulging disc.  The veteran thereafter sought 
service connection for lumbar degenerative disc disease, and, 
as noted above, that claim has been granted, with an 
effective date in October 1996.  Therefore, the Board must 
consider the disability due to all signs and symptoms of 
lumbar disability present from October 17, 1996.

The Board concludes that the veteran's complaints of pain and 
the findings or osteoarthritis changes and the narrowing or 
irregularities of joint spaces disclosed on the 1997 MRI 
meets the criteria for a 40 percent evaluation under DC 5295.  
Therefore, the Board must next analyze the evidence to 
determine whether the veteran meets the criteria for a higher 
evaluation.  Under the old criteria, DC 5293 provides a 60 
percent evaluation for pronounced intervertebral disc 
syndrome.  This is the only diagnostic code applicable to 
evaluation of the lumbar spine which allows an evaluation in 
excess of 40 percent.

In September 1998, the veteran stated that he was missing 
work due to pain.  He required continuous medication.  VA 
clinical records disclosed that the veteran was taking Motrin 
and Flexoril.  The veteran did not submit any records 
disclosing time lost from employment.  An October 1998 VA 
examination report discloses that the veteran had no atrophy 
or strength deficit in the lower extremities.  The veteran 
had symmetrical deep tendon reflexes and had normal sensory 
examination in the lower extremities.  The lack of 
abnormality in the neurological findings is against an 
evaluation in excess of 40 percent under Diagnostic Code 
5293.  

Findings of stenosis were present on a September 2000 
myelogram.  The veteran complained of bilateral lower 
extremity pain and weakness, but there were no other 
objective findings.  February 2001 VA examination disclosed 
radicular leg pain without bowel or bladder incontinence, and 
a normal neurological examination.  October 2002 outpatient 
treatment records specifically note that the veteran had 
relative decrease in patellar reflexes on the left, and 
relative decrease in plantar flexion on the left, and that 
patellar reflexes were 0 to 1+.  There was symmetric 
sensation in the lower extremities.  

The evidence from September 2000 through October 2002 
evidence establishes that the intervertebral disc symptoms 
were not of such severity as warrant a 60 percent evaluation 
under DC 5293, as the veteran remained able to walk, there 
was no paralysis, and the veteran retained essentially normal 
motor function in the lower extremities despite the decrease 
in deep tendon reflexes.

The report of January 2003 VA neurological examination 
disclosed normal motor examination, 5/5 strength to all lower 
extremity muscle groups, intact sensation distally, and 
complaints of radicular pain and parasthesias.  The clinical 
evidence at the time of the veteran's February 2003 VA 
admission for surgical treatment of back pain is consistent 
with the January 2003 findings.  

The veteran remained able to walk, and there is no evidence 
that he had incapacitating attacks of pain requiring 
physician treatment and bed rest.  This evidence establishes 
that the veteran did not meet the criteria for an evaluation 
in excess of 40 percent under DC 5293 as in effect when the 
veteran first submitted this claim.

The veteran's complaints of pain suggest that there were 
times when he may have remained in bed or reduced his 
activity in order to reduce or avoid pain, but there is no 
evidence that he contacted a physician or sought medical 
advice or treatment at such times.  In particular, there is 
no evidence that the veteran had incapacitating episodes 
having a total duration of six weeks in the year prior to his 
February 2003 lumbar surgery.  An "incapacitating episode" is 
defined as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
See 38 C.F.R. § 4.71a, DC 5293 (as effective from September 
2002 to September 2003).  The evidence establishes that the 
veteran sought pain management, but is devoid of any notation 
that bedrest was prescribed by a physician or that the 
veteran reported bedrest was required prior to February 2003.  
Therefore, an increased evaluation in excess of 40 percent is 
not warranted under this criterion.

With regard to the second method of evaluation under DC 5293 
as revised effective in September 2002, (combining separate 
evaluations of chronic orthopedic and neurologic 
manifestations), the criteria provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria 


from the most appropriate neurologic code(s).  38 C.F.R. § 
4.71a, DC 5293 (2003), Note (2).  The term "chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, DC 5293 (2003), Note (1).  
In this case, the evidence establishes that, even up to the 
time of the February 2003 surgical intervention, the 
veteran's motor examination remained normal.  There is no 
evidence of any neurological disability which would warrant 
an evaluation in excess of 40 percent.  

Similarly, although neurologic abnormalities were present, 
such as decreased patellar reflexes, there is no evidence of 
partial paralysis, foot drop, or such loss of plantar flexion 
as to result in decreased ability to walk or perform self-
care or falling.  In the absence of such evidence, there is 
no support for a separate evaluation for neurologic 
disability which would warrant an evaluation in excess of 40 
percent for the veteran's lumbar disabilities prior to 
February 3, 2003.

The evidence reveals that the veteran's service-connected 
lumbar spine disability does not more nearly approximate the 
criteria necessary for a rating in excess of 40 percent under 
either the old or the new spine regulations, prior to 
February 3, 2003.  There is no evidence of pronounced, 
persistent symptoms of intervertebral disc syndrome to merit 
a 60 percent rating under the old regulations, and there is 
absolutely no evidence of complete bony fixation of the 
spine, or residuals of a fracture of the vertebra.  

The only evidence which supports an evaluation in excess of 
40 percent is the evidence that the veteran's physicians were 
so concerned about his pain and neurologic status that they 
advised him to undergo lumbar spine surgery.  However, 
evaluations for VA benfits purposes are based on actual 
disability symptoms and present industrial impairment rather 
than abnormalities found on diagnostic examinations.  Despite 
the concerns that led to the veteran's February 2003 surgery, 
there is no evidence that the orthopedic and neurological 
symptoms, incapacitating, loss of motion, or other 
symptomatology was of such actual severity as to meet or 
approximate the criteria for a 60 percent evaluation.  

The preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's service-connected 
lumbar disability prior to February 3, 2003.

2.  Evaluation after July 1, 2003

The veteran was granted a total disability evaluation for 
convalescence following the February 2003 surgery, and that 
100 percent evaluation terminated at the end of June 2003.  
In October 2003, the veteran had a normal walking gait.  He 
used a cane.  His leg strength was 5/5.  Deep tendon reflexes 
were 2+.  The ranges of lumbar flexion and extension were not 
provided in specific degrees, but the veteran's range of 
lumbar motion was described as "good."  The veteran 
complained of persistent leg pain with intermittent numbness.  
This evidence does not meet or approximate the criteria for 
"pronounced" symptoms to a 60 percent evaluation under 
either the prior or revised version of DC 5293.

The report of private examination conducted in February 2004 
disclosed that the veteran could sit no more than 30 minutes 
before changing position, could stand no longer than 20 
minutes without changing positions, and should walk around 
every 30 minutes.  In addition, the examiner stated that the 
veteran required the opportunity to lie down and 
unpredictable intervals, two or three times a day.

The objective findings were unchanged at a February 2004 
assessment, but the veteran reported that the pain present 
prior to his February 2003 surgery had returned.  The veteran 
was referred for pain management.  This evidence reveals 
increased subjective symptoms, but no significant change in 
objective neurological findings which could provide the basis 
for an increased rating.  

May 2004 VA treatment notes reflect that the veteran 
underwent epidural injection.  In August 2004, the veteran 
reported good pain relief from this procedure.  The veteran 
was provided with instructions for use of a TENS 
(transcutaneous electrical nerve stimulation) unit.  The 
veteran was scheduled for and received repeat epidural 
injections thereafter in September 2004 and March 2005.  
However, at the time of epidural injection provided on March 
14, 2005, although there was an immediate decrease in the 
veteran's pain, the decrease in pain was only from 10/10 to 
4/10.  The assigned diagnosis was failed back syndrome, 
spinal stenosis secondary to L4-L5 herniated nucleus 
pulposus.  A few days later, on March 18, 2005, the provider 
explained to the veteran that his expectation that epidural 
injections would completely relieve his pain were 
unrealistic.  

A January 2005 Social Security Administration decision noted 
that the veteran had a limited ability to walk, stand, stoop, 
or bend, and was unable to stand for more than 30 minutes or 
lift more than five to 10 pounds.

On VA examination conducted in November 2005, the veteran 
reported that he was unable to walk more than a few blocks.  
He used a cane in the right hand.  The veteran was using 
narcotic medication for control of pain.  He reported 
incapacitating episodes of 30 to 45 days duration during the 
previous year.  There were notable spasms of the paraspinous 
muscles.  He had range of motion of the lumbosacral spine to 
45 degrees of flexion and 20 degrees of extension, with 
increasing pain on each repetition.  There was no muscle 
wasting and deep tendon reflexes were present and 
symmetrical.  Although the veteran was able to obtain the 
same range of motion with each repetition, he had increasing 
pain.  There was some fatigability and lack of endurance, but 
no incoordination.  The examiner concluded that the veteran 
had a significant reduction in motion and had chronic pain 
and was unable to perform physical activity other than very 
sedentary work that would allow him to frequently move about 
and not to be in one position for a prolonged period of time.

The evidence prior to the March 14, 2005 epidural injection 
treatment reflects that the veteran was obtaining at least 
intermittent relief from his pain.  However, the discussion 
in the March 2005 VA outpatient treatment notes reflects, in 
essence, that the veteran's pain had become intractable, that 
is, even epidural injection of an anesthetic resulted in only 
partial pain relief of short duration.  While the veteran 
retained a normal gait and 45 degree of flexion at the time 
of November 2005 VA examination, the Board finds that the 
medical evidence regarding the intractability of the 
veteran's pain warrants a 60 percent evaluation from March 
14, 2005.  

The preponderance of the evidence is against an evaluation in 
excess of 40 percent prior to March 14, 2005.  There is no 
medical evidence of incapacitating episodes, that is, there 
is no evidence that bedrest was advised by a physician.  
However, no diagnosis of neuralgia, neuritis, paralysis, or 
partial paralysis was medically assigned.  Although there was 
assignment of a diagnosis of "failed back syndrome" 
beginning in March 2005, there was no assessment of 
impairment of the sciatic nerve or any other specific 
peripheral nerve.  Thus, the veteran is not entitled to an 
evaluation in excess of 40 percent based on neurological 
manifestations, prior to March 14, 2005.  

The Board ahs considered whether combining evaluations for 
orthopedic and neurological disability under 38 C.F.R. § 
4.25, in conformance with DC 5243, as effective in September 
2003, would result in an evaluation in excess of 40 percent.  
However, the Board is unable to find any combination of 
ratable orthopedic manifestations and ratable neurological 
manifestations which would result in an evaluation in excess 
of 40 percent during the period prior to March 14, 2005.  38 
C.F.R. § 4.25.  

The preponderance of the evidence is against an initial 
evaluation in excess of 40 percent prior to March 14, 2005.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  

The 60 percent initial evaluation granted from March 14, 2005 
is the maximum schedular evaluation available for 
intervertebral disc syndrome.  No claim for an extraschedular 
evaluation in excess of 60 percent is before the Board at 
this time, although the veteran is free to raise such a 
claim, such as with a claim of entitlement to TDIU, referred 
to the RO in the Introduction to this decision, before the 
agency of original jurisdiction when this Board decision is 
implemented.  




ORDER

An initial 40 percent evaluation for residuals of 
degenerative disc disease, postoperative, lumbar spine, due 
to lumbosacral strain with spina bifida, is granted form 
October 17, 1996, to February 3, 2003, and from July 1, 2003 
to March 14, 2005, and an initial 60 percent evaluation 
thereafter is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


